DETAILED ACTION
RE: Daly et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 22-36 are pending. Claims 1-21 are cancelled.  
3.	Claims 22-36 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/16/2020 has been considered. 

   Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 22-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 is drawn to an isolated nucleic acid molecule comprising a nucleic acid sequence encoding a heavy chain variable region (HCVR) of an antibody that binds ErbB3, wherein the HCVR comprises a heavy chain complementarity determining region 1 (HCDR1) comprising the amino acid sequence of SEQ ID NO:324, a HCDR2 comprising the amino acid sequence of SEQ ID NO:326, and a HCDR3 comprising the amino acid sequence of SEQ ID NO:328. 
Claims 23-26 depend from claim 22, wherein the HCVR comprises the amino acid sequence of SEQ ID NO:322, the nucleic acid molecule comprises a nucleotide sequence having at least 95% identity to SEQ ID NO:321, the nucleic acid molecule is in an expression vector  
Claim 27 is drawn to an isolated nucleic acid molecule comprising a nucleic acid sequence encoding a light chain variable region (LCVR) of an antibody that binds ErbB3, wherein the LCVR comprises a light chain complementarity determining region 1 (LCDR1) comprising the amino acid sequence of SEQ ID NO:332, a LCDR2 comprising the amino acid sequence of SEQ ID NO:334, and a LCDR3 comprising the amino acid sequence of SEQ ID NO:336.
Claims 28-31 depend from claim 27, wherein the LCVR comprises the amino acid sequence of SEQ ID NO:330, the nucleic acid molecule comprises a nucleotide sequence having at least 95% identity to SEQ ID NO:329, or the nucleic acid molecule is in an expression vector  
The claims encompass any and all nucleic acids encoding either HCVR CDRs (including HCVR) or LCVR CDRs (including LCVR) of an antibody that binds ErbB3. The antibody is defined by a partial structure, i.e. comprising HCVR CDRs,  HCVR, LCVR CDRs, or LCVR and a function of “binds ErbB3. The antibody encompasses those comprising less than 6 CDRs of a parental antibody.
 The specification disclose an anti-ErbB3 antibody 1821N comprising 6 CDR sequences of SEQ ID NOs: 324, 326, 328, 332, 334 and 336, respectively (Table 2), and a nucleic acid encoding the antibody. The specification does not disclose any antibodies comprising less than 6 CDRs of antibody 1821N, e.g. comprising only three heavy chain CDRs. Thus, the written description is not commensurate in scope with the claims. There is a lack of a written description regarding the structures of broadly encompassed antibodies. There is a lack of a written description regarding which amino acids within the 6CDRs of a parental antibody can be changed by deletion, substitution and/or addition such that the resulting antibodies still have the function of the parental antibody (i.e. binding to ErbB3). 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS filed on 7/16/2020). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 1982, 79(6):1979-1983, IDS filed on 7/16/2020). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 1994, 145:33-36, IDS filed on 7/16/2020) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Additionally, Bendig (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, IDS filed on 7/16/2020) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3). Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3). This general strategy is still being used at the time of the instant invention as evidenced by Khantasup et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, 2015, 34(6): 404-417, see entire document). Khantasup et al. teaches: “The standard method involves grafting mouse complementarity-determining regions (CDRs) onto human framework regions (FRs). The critical objective is to prevent loss of antigen-binding affinity due to loss of original CDR conformations after CDR grafting. Several factors play a role in preventing loss of affinity, including proper selection of human template, compatibility between mouse CDRs and human FRs, and retention or back mutation of mouse FR residues at positions that maintain original CDR conformation” (see page 405, paragraph 1 and page 407, column 2, paragraph 4). Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to a nucleic acid encoding an anti-ErbB3 antibody 1821N comprising 6 CDR sequences of SEQ ID NOs: 324, 326, 328, 332, 334 and 336, respectively (Table 2), to a nucleic acid encoding any antibodies comprising less than 6 CDRs of the antibody 1821N. 
There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize members of the claimed genus from the disclosure of a nucleic acid encoding anti-ErbB3 antibody 1821N comprising 6 CDR sequences of SEQ ID NOs: 324, 326, 328, 332, 334 and 336, respectively (Table 2). One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed. Further, the specification also fails to describe a representative number of members of the claimed genus.  
That is, the specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the encompassed antibodies. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure of a nucleic acid encoding an anti-ErbB3 antibody 1821N comprising 6 CDR sequences of SEQ ID NOs: 324, 326, 328, 332, 334 and 336, respectively (Table 2), is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only a nucleic acid encoding HCDR1, HCDR2, HCDR3, LCDR1, LCDR2 and LCDR3 or encoding both HCVR and LCVR of an anti-ErbB3 antibody, but not the full breadth of nucleic acids meet the written description provision of 35 U.S.C. § 112 first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	Claim Rejections - 35 USC § 112
7.	Claims 22-31 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a nucleic acid encoding all 6 CDRs of a parental antibody (i.e. a nucleic acid encoding 6 CDR sequences of SEQ ID NOs: 324, 326, 328, 332, 334 and 336, respectively of an anti-ErbB2 antibody, does not reasonably provide enablement for a nucleic acid encoding less than 6 CDRs of parental antibody. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988).
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''

Claim 22 is drawn to an isolated nucleic acid molecule comprising a nucleic acid sequence encoding a heavy chain variable region (HCVR) of an antibody that binds ErbB3, wherein the HCVR comprises a heavy chain complementarity determining region 1 (HCDR1) comprising the amino acid sequence of SEQ ID NO:324, a HCDR2 comprising the amino acid sequence of SEQ ID NO:326, and a HCDR3 comprising the amino acid sequence of SEQ ID NO:328. 
Claims 23-26 depend from claim 22, wherein the HCVR comprises the amino acid sequence of SEQ ID NO:322, the nucleic acid molecule comprises a nucleotide sequence having at least 95% identity to SEQ ID NO:321, the nucleic acid molecule is in an expression vector  
Claim 27 is drawn to an isolated nucleic acid molecule comprising a nucleic acid sequence encoding a light chain variable region (LCVR) of an antibody that binds ErbB3, wherein the LCVR comprises a light chain complementarity determining region 1 (LCDR1) comprising the amino acid sequence of SEQ ID NO:332, a LCDR2 comprising the amino acid sequence of SEQ ID NO:334, and a LCDR3 comprising the amino acid sequence of SEQ ID NO:336.
Claims 28-31 depend from claim 27, wherein the LCVR comprises the amino acid sequence of SEQ ID NO:330, the nucleic acid molecule comprises a nucleotide sequence having at least 95% identity to SEQ ID NO:329, or the nucleic acid molecule is in an expression vector  
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high.   
The claims encompass any and all nucleic acids encoding either HCVR CDRs (including HCVR) or LCVR CDRs (including LCVR) of an antibody that binds ErbB3. The antibody encompasses those comprising less than 6 CDRs of a parental antibody.
 The specification disclose an anti-ErbB3 antibody 1821N comprising 6 CDR sequences of SEQ ID NOs: 324, 326, 328, 332, 334 and 336, respectively (Table 2), and a nucleic acid encoding the antibody. The specification does not disclose any antibodies comprising less than 6 CDRs of antibody 1821N. Thus, the scope of the claims is extremely broad compared to the guidance, direction and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS filed on 7/16/2020). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 1982, 79(6):1979-1983, IDS filed on 7/16/2020). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 1994, 145:33-36, IDS filed on 7/16/2020) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Additionally, Bendig (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, IDS filed on 7/16/2020) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3). Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3). This general strategy is still being used at the time of the instant invention as evidenced by Khantasup et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, 2015, 34(6): 404-417, see entire document). Khantasup et al. teaches: “The standard method involves grafting mouse complementarity-determining regions (CDRs) onto human framework regions (FRs). The critical objective is to prevent loss of antigen-binding affinity due to loss of original CDR conformations after CDR grafting. Several factors play a role in preventing loss of affinity, including proper selection of human template, compatibility between mouse CDRs and human FRs, and retention or back mutation of mouse FR residues at positions that maintain original CDR conformation” (see page 405, paragraph 1 and page 407, column 2, paragraph 4). Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to a nucleic acid encoding all six CDRs of a parental donor antibody that binds ErbB3 to nucleic acids encoding less than six CDRs of a parental antibody, wherein the encoded antibodies retain the antigen specificity of the parental donor antibody.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work.  See MPEP 2164.03.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly as is claimed.
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul, Rudikoff, Colman, Bendig, Khantasup and Murphy et al., the lack of guidance and direction provided by applicant, and the absence of working examples for making functional antibodies comprising less than 6CDRs of a parental antibody, undue experimentation would be required to make/use the claimed nucleic acids encoding the broadly encompassed antibodies.	
	
	
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10632,194, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
Claims 1-8 of U.S. Patent No. 10632,194 disclose method of treating a cancer in a subject, the method comprising administering to the subject an antibody that specifically binds ErbB3, or an antigen-binding fragment thereof, wherein the antibody or antigen-binding fragment comprises three heavy chain complementarity determining regions (HCDR1, HCDR2, and HCDR3) comprising the amino acid sequence of SEQ ID NOs: 324, 326, and 328, respectively, and three light chain complementarity determining regions (LCDR1, LCDR2, and LCDR3) comprising the amino acid sequence of SEQ ID NOs: 332, 334, and 336, respectively; wherein the cancer is a lung cancer, a colorectal cancer, or a head and neck cancer,
wherein the antibody or antigen-binding fragment comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 322 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 330.
The amino acid sequences of SEQ ID NOs: 324, 326, 328, 332, 334, 336, 322 and 330 are 100% identical to instant SEQ ID NO: 324, 326, 328, 332, 334, 336, 322 and 330, respectively.
Claims 1-8 of U.S. Patent No. 10632,194 do not disclose a nucleic acid encoding the anti-ErbB3 antibody, an expression vector comprising the nucleic acid and a host cell comprising the expression vector.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody of the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).

	
10.	Claims 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,827,310, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
Claims 1-12 of U.S. Patent No. 9,827,310 disclose a method for extending or prolonging the survival of a subject afflicted with a cancer expressing ErbB3 and one or more of EGFR, HER2, ErbB4, EGFRvIII, VEGF and DLL4, the method comprising administering to the subject (i) a therapeutically effective amount of an anti-ErbB3 antibody or an antigen binding fragment thereof and (ii) a therapeutically effective amount of a second component selected from an anti-EGFR antibody or an antigen-binding fragment thereof, a small molecule inhibitor of EGFR activity, an anti-HER2 antibody or an antigen-binding fragment thereof, an anti-ErbB4 antibody or an antigen-binding fragment thereof, an anti-EGFRvIII antibody or an antigen-binding fragment thereof, a VEGF antagonist, an anti-VEGF antibody or an antigen-binding fragment thereof, a small molecule kinase inhibitor of VEGF receptor, or an anti-DLL4 antibody or an antigen-binding fragment thereof;  wherein the anti-ErbB3 antibody or an antigen-binding fragment thereof comprises three heavy chain complementarity determining regions (HCDR1, HCDR2, and HCDR3) comprising the amino acid sequence of SEQ ID NOs: 324, 326 and 328, respectively, and three light chain complementarity determining regions (LCDR1, LCDR2, and LCDR3) comprising the amino acid sequence of SEQ ID NOs: 332, 334 and 336, respectively, wherein the anti-ErbB3antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) comprising the amino acid sequence of SEQ ID NO:322, and a light chain variable region (LCVR) comprising the amino acid sequence of SEQ ID NO:330. The amino acid sequences of SEQ ID NOs: 324, 326, 328, 332, 334, 336, 322 and 330 are 100% identical to instant SEQ ID NO: 324, 326, 328, 332, 334, 336, 322 and 330, respectively.
Claims 1-12 of U.S. Patent No. 9,827,310 do not disclose a nucleic acid encoding the anti-ErbB3 antibody, an expression vector comprising the nucleic acid and a host cell comprising the expression vector.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody of the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).

11.	Claims 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,284,380, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
Claims 1-23 of U.S. Patent No. 9,284,380 disclose a method for inhibiting tumor growth, the method comprising administering to a subject afflicted with an ErbB3-expressing tumor a pharmaceutical composition comprising a monoclonal antibody or an antigen-binding fragment thereof that specifically binds human ErbB3, wherein the antibody or antigen-binding fragment thereof comprises HCDR1, HCDR2, HCDR3, LCDR1, LCDR2 and LCDR3 domains comprising the amino acid sequences, respectively, of SEQ ID NOs: 324, 326, 328, 332, 334 and 336, the antibody or antigen-binding fragment thereof comprises a heavy chain variable region/light chain variable region (HCVR/LCVR) amino acid sequence pair comprising SEQ ID NOs: 322/330. The amino acid sequences of SEQ ID NOs: 324, 326, 328, 332, 334, 336, 322 and 330 are 100% identical to instant SEQ ID NO: 324, 326, 328, 332, 334, 336, 322 and 330, respectively.
Claims 1-23 of U.S. Patent No. 9,284,380 do not disclose a nucleic acid encoding the anti-ErbB3 antibody, an expression vector comprising the nucleic acid and a host cell comprising the expression vector.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody of the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).

12.	Claims 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,791,244, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
Claims 1-8 of U.S. Patent No. 8,791,244 disclose an isolated monoclonal antibody or antigen-binding fragment thereof that specifically binds ErbB3, wherein the antibody or antigen-binding fragment comprises HCDR1, HCDR2, HCDR3, LCDR1, LCDR2 and LCDR3 domains, respectively, of 324, 326, 328, 332, 334 and 336,
wherein the antibody or antigen-binding fragment comprises a HCVR/LCVR amino acid sequence pair of 322/330.
The amino acid sequences of SEQ ID NOs:324, 326, 328, 332, 334, 336, 322 and 330 are 100% identical to instant SEQ ID NO: 324, 326, 328, 332, 334, 336, 322 and 330, respectively.
Claims 1-8 of U.S. Patent No. 8,791,244 do not disclose a nucleic acid encoding the anti-ErbB3 antibody, an expression vector comprising the nucleic acid and a host cell comprising the expression vector.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody of the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).

13.	Claims 22-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,273,143, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
Claims 1-24 of U.S. Patent No. 9,273,143 disclose a method for extending or prolonging the survival of a subject afflicted with an ErbB3- and/or EGFR-expressing cancer, the method comprising administering to the subject a therapeutically effective amount of an anti-ErbB3 antibody and a therapeutically effective amount of an anti-EGFR antibody; wherein the anti-ErbB3 antibody or an antigen-binding fragment thereof comprises three heavy chain complementarity determining regions (HCDR1, HCDR2, and HCDR3) comprising SEQ ID NOs: 324, 326 and 328, respectively, and three light chain complementarity determining regions (LCDR1, LCDR2, and LCDR3) comprising SEQ ID NOs: 332, 334 and 336, respectively; the anti-ErbB3 antibody or antigen-binding fragment thereof comprises a heavy chain variable region (HCVR) comprising SEQ ID NO:322, and a light chain variable region (LCVR) comprising SEQ ID NO:330. The amino acid sequences of SEQ ID NOs:324, 326, 328, 332, 334, 336, 322 and 330 are 100% identical to instant SEQ ID NO: 324, 326, 328, 332, 334, 336, 322 and 330, respectively.
Claims 1-24 of U.S. Patent No. 9,273,143 do not disclose a nucleic acid encoding the anti-ErbB3 antibody, an expression vector comprising the nucleic acid and a host cell comprising the expression vector.  
Yayon et al. teaches that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art to have made a nucleic acid encoding the antibody of the patent, an expression vector comprising the nucleic acid and a host cell comprising the expression vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teaches that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/
Primary Examiner, Art Unit 1643